Title: From James Madison to John Armstrong, [13 August 1814]
From: Madison, James
To: Armstrong, John


        
          [13 August 1814]
        
        If not more than 200 warriors have gone to Detroit with Govr. Cass, the residue with the militia called for will suffice for the expedition recommended by him & Genl. Harrison. The pledges given by them to the Indians employed must be fulfilled of course, & the case with similar ones, submitted to Congs. Govr. Cass may receive the superintending & discretionary power as to Indians &c. wch. were possessed by Govr. Hull. If these be not adequate to the existing emergencies explained by Govr. Cass, the Secretary of war, will state the proper enlargement of them.
        
          J.M.
        
      